q

|
AG
/

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Tin nr erent atts
pe cme wee ee Sect i

 

 

DEC 112019 |

VE,

Plaintiff,
19-cv-7625 (AJN)
—_V—
ORDER
Nine East 71st Street, Corporation, et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:
The Clerk of the Court is respectfully directed to clear Dkt. Nos. 4 and 24 in the above-

captioned case, which were resolved by Dkt. No. 40.

SO ORDERED.

Dated: December , 2019 / \
New York, Néw York / A \\|
\| ‘ALISON J. NATHAN
United States District Judge

 
